Citation Nr: 1456297	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964.  The Veteran died in October 2014.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDING OF FACT

The Board has been notified that the Veteran died in October 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52977, 52982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010 ) (addressing eligibility for substitution, how an eligible survivor makes a request to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision.


ORDER

The appeal of entitlement to service connection for  hearing loss is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


